By the Court.
When a party, against whom costs are to be taxed, by himself or his attorney, notifies the clerk that he desires to be present at the taxation of such costs, it is the duty of the clerk to give notice to such party or his attorney previous to his allowance of the bill of costs; and if the parties cannot agree, application is to be made to a judge at his chambers for his decision.
ADDITIONAL NOTE
[See Stafford vs. Stevens, 2 Wend. 158. — Jackson vs. Hautley, 2 Wend. 244.—Houdley vs. Cuyler, 10 Wend. 593.— Stockholm vs. Robbins, 24 Wend. 109. — Shuman vs. Pfoutz, 1 Penns. 61. — Richardson vs. Cassilly, 5 Watts, 449. —M' Williams vs. Hopkins, 1 Whart. 276. — Rutledge vs. Giles, 2 Tyr. 169. — F. H.]